DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al in view of Winkle, Sr. et al., Coffman(US Patent 2,764,808), and optionally Summers et al.(US Patent 3,891,471)
Doherty et al. discloses a method of making a plastic covered metal substrate comprising cleaning a metal substrate, applying an adhesive to one side of the metal, applying a decorated vinyl sheet(thermofoil) to it, and forming the metal sheet into the desired shape.(Col. 2, ll. 11-16; Col. 4, ll. 33-45; Figure 1)  The reference does not disclose applying a powder coating after the cleaning.   Winkle, Sr. et al. discloses cleaning a metal strip and then powder coating it before blanks made from it are later deep-drawn.  The powder coating provides corrosion resistance.(Col. 1, ll. 12-16; Col. 2, ll. 15-18)  It would have been obvious to one of ordinary skill in the art at the time of filing to apply the powder coating of Winkle, Sr. et al. after the cleaning in Doherty et al. since this would provide corrosion resistance to the side of the metal strip not covered by the thermofoil as taught by Winkle Sr. et al.(Col. 1, ll. 12-16; Col. 2, ll. 15-18)  Winkle Sr. et al. discloses this coating resists cracking when the strip is formed into an article, i.e. doesn’t develop cracks during the shaping.(Col. 2, ll. 10-20)
As to the metal material cut into a discrete blank, Winkle Sr. et al. discloses punching the strip so blanks are pre-cut into the strip.(col. 5, ll. 11-35)  Coffman teaches a metal strip be treated as either a continuous strip or discrete sheets.(Col. 4, ll. 39-44)  Additionally, the courts have held that the shape of something is a matter of choice absent evidence a particular configuration was significant, that the size of something is not sufficient to distinguish it from the prior art, that when the only difference is the relative dimensions, it is not distinguishable from the prior art, and that making a process continuous in light of the known batch process(and therefore likely the reverse) was not patentable(MPEP 2144.04).  One in the art would appreciate that if the continuous process is obvious in view of a batch process doing the same, then the batch process is also obvious in view of the continuous process.  It would have been obvious to one of ordinary skill in the art at the time of filing to cut the metal into separate pieces which are then treated since Winkle, Sr. et al. suggests cutting a metal strip into partially connected blanks, since Coffman shows it is known to treat metal either as a continuous strip or as individual pieces(Col. 4, ll. 38-44) and since the only difference between them is the size of the metal and the courts have repeatedly suggested that patentability cannot depend on the size and shape of the article, and since one in the art would appreciate that since the continuous process(continues strip) is obvious in view of a batch process(individual sheets) doing the same, then the batch process is also obvious in view of the continuous process.
As to the sheet remaining a flat sheet until it is shaped, the sheet remains a flat sheet until it is formed into its final shape since Figure 1 of Doherty does not show it formed before the deep drawing.  Flat does not mean it remains two dimensional throughout the process(and it is noted that applicant’s specification does not explicitly state it is two dimensional throughout the process). While the references do not explicitly state it is flat throughout the processes, it is only shaped afterward(Doherty, Col. 1, ll. 31-35)  and one in the art would appreciate there would not be two shaping processes without explicit mention of such.  Optionally Summer et al. shows individual sheets are flat throughout cleaning and polymer applying processes before final shaping into a three-dimensional article.(Figure 1; Abstract)  It would have been obvious to one of ordinary skill in the art at the time of filing that the individual sheets of Doherty, Winkle, Sr. et al., and Coffman would remain flat throughout the processes before shaping since Doherty only suggests one shaping step and optionally since Summer et al. shows it is known when performing coating processes of individual sheets that they remain flat until the final shaping.(Figure 1) 
Regarding claim 25, Doherty et al. discloses the adhesive is a thermoplastic- which is a material that melts when exposed to heat, i.e. a hot melt adhesive.(Col. 2, ll. 21-22)
Regarding claim 27, Doherty et al. discloses the thermofoil is polyvinyl chloride.(Col. 2, ll. 3-5)
Regarding claim 28, while the references cited do not disclose using a press brake to form the metal, Doherty et al. discloses that all forming operations used on metal can be performed on the metal//thermofoil laminate.(Col. 4, ll. 33-35)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use any technique known to shape metal such as a press brake in the combination of Doherty et al. and Winkle Sr. et al. since Doherty et al. teaches that all forming operations used on metal can be performed on the metal//thermofoil laminate.(Col. 4, ll. 33-35)  
Claims 19, 20, 22, 23, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. in view of Winkle, Sr. et al.,  Ames, and optionally Colombo et al., Palmquist, and Summer et al.
Doherty et al. discloses a method of making a plastic covered metal substrate comprising cleaning a metal substrate, applying an adhesive to one side of the metal, applying a decorated vinyl sheet(thermofoil) to it, and forming the metal sheet into the desired shape.(Col. 2, ll. 11-16; Col. 4, ll. 33-45; Figure 1)  The reference does not disclose applying a powder coating after the cleaning.   Winkle, Sr. et al. discloses cleaning a metal strip and then powder coating it before blanks made from it are later deep-drawn.  The powder coating provides corrosion resistance.(Col. 1, ll. 12-16; Col. 2, ll. 15-18)  It would have been obvious to one of ordinary skill in the art at the time of filing to apply the powder coating of Winkle, Sr. et al. after the cleaning in Doherty et al. since this would provide corrosion resistance to the side of the metal strip not covered by the thermofoil as taught by Winkle Sr. et al.(Col. 1, ll. 12-16; Col. 2, ll. 15-18)  Winkle Sr. et al. discloses this coating resists cracking when the strip is formed into an article, i.e. doesn’t develop cracks during the shaping.(Col. 2, ll. 10-20)
As to the metal material cut into a discrete blank, Winkle Sr. et al. discloses punching the strip so blanks are pre-cut into the strip.(col. 5, ll. 11-35)  Coffman teaches a metal strip be treated as either a continuous strip or discrete sheets.(Col. 4, ll. 39-44)  Additionally, the courts have held that the shape of something is a matter of choice absent evidence a particular configuration was significant, that the size of something is not sufficient to distinguish it from the prior art, that when the only difference is the relative dimensions, it is not distinguishable from the prior art, and that making a process continuous in light of the known batch process(and therefore likely the reverse) was not patentable(MPEP 2144.04).  One in the art would appreciate that if the continuous process is obvious in view of a batch process doing the same, then the batch process is also obvious in view of the continuous process.  It would have been obvious to one of ordinary skill in the art at the time of filing to cut the metal into separate pieces which are then treated since Winkle, Sr. et al. suggests cutting a metal strip into partially connected blanks, since Coffman shows it is known to treat metal either as a continuous strip or as individual pieces(Col. 4, ll. 38-44) and since the only difference between them is the size of the metal and the courts have repeatedly suggested that patentability cannot depend on the size and shape of the article, and since one in the art would appreciate that since the continuous process(continues strip) is obvious in view of a batch process(individual sheets) doing the same, then the batch process is also obvious in view of the continuous process.
Doherty et al. applies the adhesive as a hot-melt dissolved in a solvent which is then heated to evaporate the solvent rather than applying the adhesive without solvent, i.e. while it is hot.  Ames teaches that solvent based adhesives have several drawbacks, including the energy required by the drying ovens and pollution problems(Col. 1, ll. 54-65) and that applying an adhesive while molten removes these problems.(Col. 3, ll. 61-63)  It would have been obvious to one of ordinary skill in the art at the time of filing to use as the adhesive of Doherty et al. and Winkle Sr. et al. a hot melt which can be applied while molten(heated) without a solvent since this would reduce energy costs and prevent pollution problems as suggested by Ames.(Col. 1, ll. 54-65) One in the art would appreciate this would require heating the adhesive to a first temperature at which it is molten.  As the adhesive only acts as an adhesive when it is molten, one in the art would appreciate that the thermofoil would be applied to the heated adhesive as otherwise it would not act as an adhesive.  One in the art would appreciate that the adhesive would need to be allowed to cool to solidify and bond the thermofoil to the metal before shaping as otherwise, the two material would not remain bonded to one another.
As to forming a hole in the metal sheet prior to powder coating, Doherty et al. discloses the plastic coated substrate can be used for partitions, outdoor signs and automotive parts.  Optionally, Colombo et al. shows holes are used in automotive parts for alignment[0002] and Palmquist shows it is known to have holes in signs to attaching them to posts(Figure 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to form a hole in the metal of Doherty et al., Winkle Sr. et al., and Ames, since it is extremely well-known in the automotive and sign arts to form holes in the metal to allow alignment and riveting of automotive parts and to form holes in signs to attach them to poles, and further optionally as shown for example by Colombo et al.[0002] which teaches uses holes in metal to align automotive parts and as shown for example by Palmquist(Figure 4) which shows holes in signs and to do it prior to powder coating since this would allow the cut edge to be protected by the powder coating as well.
As to the sheet remaining a flat sheet until it is shaped, the sheet remains a flat sheet until it is formed into its final shape since Figure 1 of Doherty does not show it formed before the deep drawing.  Flat does not mean it remains two dimensional throughout the process(and it is noted that applicant’s specification does not explicitly state it is two dimensional throughout the process). While the references do not explicitly state it is flat throughout the processes, it is only shaped afterward(Doherty, Col. 1, ll. 31-35)  and one in the art would appreciate there would not be two shaping processes without explicit mention of such.  Optionally Summer et al. shows individual sheets are flat throughout cleaning and polymer applying processes before final shaping into a three-dimensional article.(Figure 1; Abstract)  It would have been obvious to one of ordinary skill in the art at the time of filing that the individual sheets  would remain flat throughout the processes before shaping since Doherty only suggests one shaping step and optionally since Summer et al. shows it is known when performing coating processes of individual sheets that they remain flat until the final shaping.(Figure 1) 
Regarding claim 22, Doherty et al. discloses the thermofoil is polyvinyl chloride.(Col. 2, ll. 3-5)
Regarding claim 23, while the references cited do not disclose using a press brake to form the metal, Doherty et al. discloses that all forming operations used on metal can be performed on the metal//thermofoil laminate.(Col. 4, ll. 33-35)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use any technique known to shape metal such as a press brake in the combination of Doherty et al., Winkle Sr. et al., Ames, and optionally Colombo et al., and Palmquist since Doherty et al. teaches that all forming operations used on metal can be performed on the metal//thermofoil laminate.(Col. 4, ll. 33-35)  
Regarding claim 35, Winkle Sr. et al. is directed to applying a powder coating which does not crack during subsequent shaping.  Therefore the modulus value of the powder coating selected would be sufficient to allow it to undergo bending without the powder coating cracking.
Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the references do not show the sheet remaining flat during the processing, Doherty does not disclose the shaping occurs after all the processing steps.  Since there is no suggestion of two shaping steps, one in the art would appreciate the substrate would remain flat until it is shaped into three dimensions.  
Regarding applicant’s argument that the references do not teach cutting the metal into a discrete blank, Winkle, Sr. et al. teaches cutting the metal into connected blanks, and Coffman teaches a process can be performed on a continuous strip or individual metal sheets(Col. 4, ll. 38-44)  The MPEP also teaches that that the shape of something is a matter of choice absent evidence a particular configuration was significant, that the size of something is not sufficient to distinguish it from the prior art, that when the only difference is the relative dimensions, it is not distinguishable from the prior art, and that making a process continuous in light of the known batch process(and therefore likely the reverse) was not patentable(MPEP 2144.04).  One in the art would appreciate that if the continuous process is obvious in view of a batch process doing the same, then the batch process is also obvious in view of the continuous process as all the steps would be the same.  
Regarding applicant’s argument that the references do not explicitly teach powder coating all the edges of the metal blank while maintaining it flat, and applying adhesive and adhering thermofoil while remaining flat, examiner has explained how and why they would occur.  The fact the references does not explicitly state something does not means it is not obvious to one of ordinary skill in the art having the references used.  
Regarding applicant’s argument that teaching the forming occurs without developing cracking in the powder coating,  Winkle Sr. et al. discloses the powder coating resists cracking when the strip is formed into an article, i.e. doesn’t develop cracks during the shaping.(Col. 2, ll. 10-20) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746